We are at a loss to perceive upon what ground the objection to the deposition of Samuel Harvey rests. The firm consists, as the case states, of the two Coffins, William and A. G., and the witness Harvey. The latter, though not a party to the record, could not have been compelled to give evidence; but if he chose to give it, it was certainly competent testimony on behalf of the plaintiff. The declarations of a partner, when the partnership is established aliunde, is clearly evidence against another partner concerning a subject of joint interest, notwithstanding he is not a party of record. Wood v. Braddick, 1 Taunt., 104. So, also, after the dissolution of a partnership, the declaration of a partner is evidence against his copartners of transactions concerning the firm, and transacted while it existed, and also to repel the plea of the statute of limitations.McIntire v. Oliver, 9 N.C. 209; Smith v. Ludlow, 6 Johns, 267. If the declarations of Harvey could have been competent testimony in behalf of the plaintiff, much more *Page 144 
so is his deposition. But though his testimony is admissible in behalf of the plaintiff, it does not follow that it is competent evidence for the defendant. The general principle is that a party to a negotiable instrument, when there are more than one, is a competent witness, either to support or defeat an action upon it, unless he be directly interested in the event or unless the verdict would be evidence for or against (198)  him. 2 Stark. Ev., 179. When offered as a witness for the plaintiff, he is competent, because he testifies against his interest, for if the plaintiff succeed the defendant may have an action against him for contribution, and if he fail he stands still open to the plaintiff's action. If offered by the defendant, he is incompetent because he is liable to the defendant not only for contribution, but for a due portion of the costs of the first suit. York v. Blott, 5 Mau.  Sel., 71;Moffit v. Gaines, 23 N.C. 159. His Honor was correct in admitting the testimony of Harvey in behalf of the plaintiff. He was also correct in rejecting the depositions of William Coffin and Samuel Harvey, when offered by the defendant. Each of these individuals was a member of the firm of Coffin, Harvey  Co. Indeed, it consisted of those two and the defendant. The witnesses were bound to A. G. Coffin, the defendant, each for his share of the costs of the suit in which they were offered as witnesses, and, to that extent at least, they were interested in the event.
PER CURIAM.                                          No error.
Cited: Washing v. Wright, 30 N.C. 3; Carraway v. Cox, ibid., 80;Street v. Meadows, 33 N.C. 133.